Citation Nr: 1813231	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  04-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits on the behalf of N., and J., the Veteran's daughters.  

(The issue of the Appellant's entitlement to recognition as the Veteran's surviving spouse for Department of Veterans Affairs purposes is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division



WITNESSES AT HEARINGS ON APPEAL

Veteran, Appellant, Veteran's daughter, and Appellant's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1974.  He died in January 2010.  The Appellant is the Veteran's former spouse and the mother of N., and J., the Veteran's adult children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 special apportionment decision of the Fort Harrison, Montana, Regional Office of the Department of Veterans Affairs (VA) which denied apportionment of the Veteran's VA disability compensation benefits on behalf of N., and J., his then minor children.  The Veteran appeared at a June 2005 hearing before a Veterans Law Judge at the RO.  The hearing transcript is of record.  In January 2006, the Board remanded the Appellant's claim to the Agency of Original Jurisdiction for additional development.  

In September 2007, the Veteran was informed that the Veterans Law Judge who had conducted the June 2005 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not respond to the Board's notice.  In November 2007 and March 2009, the Board remanded the Appellant's claim to the Agency of Original Jurisdiction for additional development.  
The Appellant appeared at a July 2014 hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran died in January 2010.  

2.  There are no current VA disability compensation or other VA benefits payable on account of the Veteran.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits on the behalf of the Veteran's daughters have not been met.  38 U.S.C. §§ 5307 (a)(2), 7104 (2012); 38 C.F.R. § 3.450 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that an apportionment of the Veteran's VA compensation benefits on the behalf of N., and J., the Veteran's daughters, is warranted.  

Generally, any or all of the VA disability compensation benefits payable on account of a veteran may be apportioned on behalf of a child not residing with the veteran if he is not reasonably discharging his responsibility for that child's support.  No apportionment will be made where the veteran or his or her fiduciary is providing for his or her dependents.  The additional benefits for such dependents will be paid to the veteran or his or her fiduciary.  38 U.S.C. § 5307 (a)(2) (2012); 38 C.F.R. § 3.450 (2017).  Where financial hardship of the child is shown to exist, an apportionment may be made on behalf of such child so long as the apportionment would not subject the veteran to undue economic hardship.  38 C.F.R. § 3.451 (2017).  

The term child denotes an individual who is either under the age of 18; is unmarried, over the age of 18, and became permanently incapable of self-support prior to attaining 18; or is unmarried, over the age of 18 but not over the age of 23, and was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.57 (2017).  

The Veteran died in 2010 during the pendency of this appeal.  There are no current VA disability compensation or other VA benefits payable on account of the Veteran.  N., and J., the Veteran's daughters, are over the age of 23.  

There is no documentation or other evidence of record showing that either N., or J., became permanently incapable of self-support prior to attaining 18.  Therefore, neither N., nor J., may be considered to be a child of the Veteran for VA purposes.  

The Veteran's death extinguished his VA disability compensation benefits.  The Board observes that there are no existing VA benefits to apportion.  In the absence of benefits payable to the Veteran, the issue of whether Veteran's former spouse is entitled to apportionment on behalf of the Veteran's now adult daughters is moot.  Therefore, the Board concludes that the Appellant's appeal must be dismissed.  38 U.S.C. § 7104 (2012).  



ORDER

The appeal is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


